Citation Nr: 1528808	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-30 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  He died in March 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is required in order to ensure that there is a complete record upon which to decide this claim so that the appellant is afforded every possible consideration.

The appellant asserts that the Veteran's terminal lung cancer was caused by or is related to his active service.  Specifically, she asserts that he developed lung cancer as a result of his claimed exposure to herbicides while serving overseas, in Germany and elsewhere, during the Vietnam War.

The Veteran's service personnel records reflect that he had overseas service from United States Army, Europe (USAREUR) Germany from August 1969 to March 1971.  See March 1971 Enlisted Qualification Record (DA From 20) at Item 38.  He was assigned to B Company, 2nd Battalion, 54th Infantry Regiment, USAREUR.  See id.  His military occupational specialty was as an indirect fire crewman, and his principal duty was as a gunner.  See id at Items 22, 38.  Additionally, his Enlisted Qualification Record contains a notation of "OS 1 THAILAND" without further explanation.  See id. at Item 42.  

The appellant submitted a July 2012 medical opinion from the Veteran's treating physician, J.B.S., M.D., which states that "one of [the Veteran's] primary duties was in the transport of toxic materials.  It is possible that his cancer may have been connected to those duties.  He had no other risk factors for lung cancer."  In this regard, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Accordingly, the treating physician's opinion that "it is possible that" the Veteran's lung cancer "may have been connected" to his active service is not sufficient.

Despite this, given the indication by the Veteran's treating physician that his terminal lung cancer was at least consistent with, and possibly related to, his claimed exposure to toxins during his active service, and considering the notation in his service personnel records reflecting that the Veteran may have traveled to Thailand during his active service, the Board finds that further development is necessary to determine whether the Veteran was exposed to herbicides or any other toxic chemicals during his active service.  See, e.g., M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o) (regarding the verification of herbicide exposure on a Factual Basis in Locations the Republic of Vietnam or the Korean DMZ); M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q) (reflecting that several items of development should be performed in the case of a Veteran with service in Thailand, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era" and, if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides).  See also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

Similarly, although the evidence currently of record is not sufficient to grant service connection, considering the evidence suggesting a potential relationship between the Veteran's terminal lung cancer and his active service, the Board finds that the available evidence triggers VA's duty to assist the appellant in obtaining a VA medical opinion that addresses the cause of the Veteran's death.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2014).  Thus, a medical opinion is warranted concerning the likely etiology of his lung cancer.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all non-VA healthcare providers that provided treatment for the Veteran's lung cancer, as well as the approximate dates of service, to include records from C.L.C., M.D., the Memorial Herman Healthcare System, and any other treatment providers.  After securing the appropriate release form(s), make reasonable attempts to obtain all identified records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Attempt to verify the Veteran's alleged herbicide and other toxic chemical exposure during his overseas service from August 1969 to March 1971, specifically, by submitting a request to the Joint Services Records Research Center (JSRRC) for verification of such exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o), Verifying Herbicide Exposure on a Factual Basis in Locations Other Than in RVN or Korean DMZ (setting forth procedures for verification of the type required in the instant case).  

Additionally, request the unit histories of B Company, 2nd Battalion, 54th Infantry Regiment, USAREUR to determine whether the Veteran participated in the transport of herbicides and other toxic chemicals as alleged, and whether the Veteran served in or traveled to Thailand during his active service.  

Also, contact the Armed Forces Pest Management Board for listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide for purposes of determining whether the Veteran was exposed to general (as opposed to tactical) herbicides during his service in Germany from August 1969 to March 1971.

Any additional action necessary for independent verification of the Veteran's purported herbicide and/or toxic chemical exposure, to include follow-up action or the submission of additional requests for information to any other appropriate entity (e.g. the National Personnel Records Center (NPRC); the Records Management Center (RMC); Joint Services Records Research Center (JSRRC); the Defense Personnel Records Information Retrieval System (DPRIS); the U.S. Army Medical Research, Institute of Chemical Defense; the Headquarters, Department of the Army (HQDA), Surgeon General; and/or the United States Army Europe (USAREUR) Historian stationed in Heidelberg, Germany), should be accomplished.  

If the search for corroborating information/records leads to negative results, notify the appellant and afford her the opportunity to respond.  

All requests and responses received should be associated with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for an appropriate VA examiner(s) to review the Veteran's claims folder and Virtual file. 

The examiner(s) should provide an opinion as to whether it is as likely as not (50% or higher probability) that the Veteran's lung cancer had its clinical onset during the Veteran's active service or is related to any incident of his service, to include any potential exposure to toxic chemicals and/or herbicides.

The examiner(s) must provide a complete explanatory rationale for all opinions rendered.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report(s) does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

